     Case 1:21-cr-00022-NONE-SKO Document 32 Filed 06/02/21 Page 1 of 1



 1    WANGER JONES HELSLEY PC
      265 E. River Park Circle, Suite 310
 2    Fresno, California 93720
      Telephone: (559) 233-4800
 3    Facsimile: (559) 233-9330
 4    Peter M. Jones, Esq. SBN# 105811
 5    Attorneys for:        Defendant, Nathan Daniel Larson

 6
 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
10    UNITED STATES OF AMERICA,                          Case No.: 1:21:CR-00022 NONE/SKO
11                     Plaintiff(s),
12            v.                                         REQUEST TO SEAL DOCUMENTS:
                                                         DEFENDANT’S RESPONSE TO
13    NATHAN DANIEL LARSON,                              GOVERNMENT’S MOTION FOR
                                                         MENTAL EXAMINATION FOR
14                     Defendant(s).                     COMPETENCY AND
                                                         COMPETENCY HEARING
15
16
17
18
19                      Pursuant to Local Rule 141(b), Defendant, by and through his counsel, Peter M.
20    Jones, hereby requests that his response to the Government’ motion for a mental examination
21    to determine competency be sealed. The Government obtained a sealing order of their motion
22    due to the submission of psychiatric records of the defendant. Defendant’s response further
23    references those records and he therefore requests they also be sealed.
24
25    Dated: June 2, 2021                                /s/ Peter M. Jones____________
                                                     PETER M. JONES, Attorney For
26                                                         NATHAN LARSON
27
28

      {8694/002/01267192.DOC}                       1
            REQUEST TO SEAL DOCUMENTS: DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION FOR MENTAL
                           EXAMINATION FOR COMPETENCY AND COMPETENCY HEARING
